UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F For DELAWARE INVESTMENTS® ARIZONA MUNICIPAL INCOME FUND, INC. Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [X]Merger []Liquidation []Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Delaware Investments Arizona Municipal Income Fund, Inc. 3. Securities and Exchange Commission File No.: 811-07412 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X]Initial Application []Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 2005 Market Street, Philadelphia, PA 19103 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Anthony Ciavarelli Delaware Investments 2005 Market Street Philadelphia, PA 19103-7094 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .3la-2]: Delaware Investments ATTN: Legal Services Department 2005 Market Street Philadelphia, PA 19103-7094 (215) 255-1591 1 Note: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X]Management company; []Unit investment trust; or []Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): []Open-end[X]Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Minnesota Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisors have been terminated: Delaware Management Company, 2005 Market Street, Philadelphia, PA 19103-7094 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: Not applicable. If the fund is a unit investment trust ("UIT") provide: (a)Depositor's name(s) and address(es): (b)Trustee's name(s) and address(es): Is there a UlT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? []Yes[X]No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: (a)Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger,Liquidation or Abandonment of Registration? [X]Yes[]No If Yes, state the date on which the board vote took place: November 17, 2010 If No, explain: (b)Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidationor Abandonment of Registration? [X]Yes[]No If Yes, state the date on which the shareholder vote took place:May 23, 2011 If No, explain: II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? 2 [X]Yes[]No (a)If Yes, list the date(s) on which the fund made those distributions:As of June 17, 2011 and July 1, 2011 (b)Were the distributions made on the basis of net assets? [X]Yes[]No (c)Were the distributions made pro rata based on share ownership? [X]Yes[]No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? []Yes[X]No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed-end funds only: Has the fund issued senior securities? []Yes[X]No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Has the fund distributed allof its assets to the fund's shareholders? [X]Yes[]No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: Are there any shareholders who have not yet received distributions in complete liquidation of their interests? []Yes [X] No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) []Yes[X]No If Yes, (a)Describe the type and amount of each asset retained by the fund as of the date of this form is filed: (b)Why has the fund retained the remaining assets? (c)Will the remaining assets be invested in securities? []Yes[]No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? []Yes[X]No 3 If Yes, (a)Describe the type and amount of each debt or other liability: (b)How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request For Deregistration (a)List the expenses incurred in connection with the Merger or Liquidation: (i)Legal expenses: Stradley, Ronon, Stevens & Young, LLPquarter-end$58,092.85 (ii)Accounting expenses: PricewaterhouseCoopers LLP – final tax return for Delaware Investments Arizona Municipal Income Fund, Inc.None PricewaterhouseCoopers LLP – additional expenses for Delaware Investments Arizona Municipal Income Fund, Inc.$7,500 (iii)Other expenses (list and identify separately): Computershare Fund Services$5,330.94 Broadridge$14,927.11 (iv)Total expenses (sum oflines (i)-(iii) above):$85,850.90 (b)How were those expenses allocated? The expenses resulting from the Fund’s participation in the Merger, including solicitation of proxies, were shared by the following parties in the percentages indicated:30% by Delaware Investments Arizona Municipal Income Fund, Inc., 30% by Delaware Investments National Municipal Income Fund, and 40% by Delaware Management Company, a series of Delaware Management Business Trust. (c)Who paid those expenses? The expenses resulting from the Fund’s participation in the Merger, including solicitation of proxies, were shared by the following parties in the percentages indicated:30% by Delaware Investments Arizona Municipal Income Fund, Inc., 30% by Delaware Investments National Municipal Income Fund, and 40% by Delaware Management Company, a series of Delaware Management Business Trust. (d)How did the fund pay for unamortized expenses (if any)? Not applicable. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? []Yes[X]No IfYes, cite the release numbers of the Commission's notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? []Yes[X]No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 4 Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? []Yes[X]No If Yes, describe the nature and extent of those activities: VI. Mergers Only (a)State the name of the fund surviving the Merger: Delaware Investments National Municipal Income Fund (b)State the Investment Company Act file number of the fund surviving the Merger: 811 -07410 (c)If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: On August 9, 2011, the Agreement and Plan of Acquisition between Delaware Investments National Municipal Income Fund and Delaware Investments Arizona Municipal Income Fund, Inc. was filed as Exhibit No. Ex-99(4)(a) to the N-14 proxy statement/prospectus of Delaware Investments National Municipal Income Fund (File No. 333-172578) under the Securities Act of 1933. (d)If the merger or reorganization agreement has not been filed with the Commission, provide a copy of theagreement as an exhibit to this form. VERIFICATION The undersigned states that (i) he or she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Delaware Investments Arizona Municipal Income Fund, Inc., (ii) he is the Vice President/ Associate General Counsel/Assistant Secretary of Delaware Investments Arizona Municipal Income Fund, Inc., and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information, and belief. /s/ Anthony Ciavarelli Anthony Ciavarelli
